Judgment, Supreme Court, New York County (William A. Wetzel, J.), *361rendered June 7, 2004, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a controlled substance in the second degree, and sentencing him to consecutive terms of 6V2 years to life, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909 [1990]). Defendant not only signed a detailed written waiver of his appellate rights, but also received a thorough explanation of the waiver from the court during the plea allocution. Defendant’s waiver forecloses review of his suppression and excessive sentence claims. In any event, were we to find that defendant did not make a valid appeal waiver, we would find these claims to be unavailing. Concur—Andrias, J.P., Saxe, Nardelli and Catterson, JJ.